UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7495


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRENDA BENN,

                    Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:17-cr-00030-RAJ-DEM-1)


Submitted: February 25, 2020                                      Decided: March 30, 2020


Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brenda Benn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brenda Benn appeals the district court’s order denying her motion for modification

of her sentence under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We

review de novo the district court’s interpretation of its authority under the First Step Act,

United States v. Venable, 943 F.3d 187, 192 (4th Cir. 2019), and may “affirm on any ground

appearing in the record, including theories not relied upon or rejected by the district court,”

United States v. Flores-Grandaos, 783 F.3d 487, 491 (4th Cir. 2015) (internal quotation

marks omitted).

       Upon review, we find that the district court correctly concluded that it lacked

authority under § 404 of the First Step Act to modify Benn’s sentence and order a split

sentence, which would allow her to serve the remainder of her sentence on home

confinement.    See United States v. Wirsing, 943 F.3d 175, 183-86 (4th Cir. 2019).

Additionally, to the extent that Benn argues that the district court should have ordered home

confinement or recommended placement in a halfway house pursuant to § 602 of the First

Step Act, we find that Benn is not eligible for such relief under the relevant statute, 18

U.S.C. § 3624(c) (2018), which was amended by § 602 of the Act. Accordingly, we affirm

the district court’s order. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                  AFFIRMED




                                              2